Exhibit 10.1

September 22, 2016

VIA EMAIL AND COURIER

Mr. Mark A. Blinn

President and Chief Executive Officer

Flowserve Corporation

5215 N. O’Connor Boulevard

Suite 2300

Irving, TX 75039

Dear Mark:

You have indicated to the Board of Directors (the “Board”) of Flowserve
Corporation (“Flowserve” or the “Company”) that you intend to retire at the end
of March 2017. On behalf of the Board, I want to thank you for your many years
of service and dedication to the Company and wish you all the best in your
retirement.

To ensure an orderly leadership transition, this letter agreement (this “Letter
Agreement”) sets forth our mutual understanding regarding your upcoming
retirement, related resignation from your positions of President and Chief
Executive Officer (“CEO”) and as a member of the Board, and the leadership
transition process we discussed.

1. Resignation and Retirement Date. You will continue to serve as President and
CEO and Director of the Company until the earlier of (a) the date designated in
writing by the Board following its selection of your successor as President and
CEO or (b) March 31, 2017 (the earlier of these dates is referred to as the
“Resignation Date”). You agree to resign, effective as of the Resignation Date,
as President and CEO and Director of the Company, and from all other positions
held with the Company or its affiliates, and to sign any such documents as
reasonably requested by the Board to effect such resignations. If the
Resignation Date is earlier than March 31, 2017, you will continue to be
employed by the Company as a non-officer Special Advisor until your retirement
date of March 31, 2017 (the “Retirement Date”) to assist your successor with a
smooth transition of leadership. The Board may elect, by delivering written
notice to you, to extend the Retirement Date and/or the Resignation Date after
March 31, 2017 for a



--------------------------------------------------------------------------------

Mr. Mark A. Blinn

September 22, 2016

Page 2

 

period not to exceed 90 days to ensure leadership continuity and a smooth
transition with your successor. Notwithstanding the foregoing, for avoidance of
doubt, the Retirement Date and your voluntary separation from employment will
not occur before you attain the age of 55 and, through the Retirement Date, you
shall be deemed to have a title and position sufficient to qualify you for
continued participation in the equity, retirement and other plans and
arrangements and award grants and agreements in which you currently participate.
You acknowledge that, following the Resignation Date, you will have no authority
to act on behalf of, or to bind, the Company. This Letter Agreement does not
limit the ability of the Company to terminate your employment for Cause at any
time, in which case “Retirement Date” will mean the date of such termination.
For purposes of this Letter Agreement, “Cause” means (i) your material breach or
violation of this Letter Agreement, (ii) a conviction of a felony or a plea of
guilty or nolo contendre to a felony or (iii) your willful engagement in gross
misconduct which is injurious to the Company.

2. Employment During Transition Period. The period from the date of this Letter
Agreement through the Retirement Date will be referred to herein as the
“Transition Period.” During the Transition Period, you will continue to perform
your duties and responsibilities for the Company and comply with all codes of
conduct, rules, policies and procedures of the Company then in effect. You also
agree to assist the Company in its search for a new President and CEO, and to
cooperate in effectuating a smooth transition of your duties and
responsibilities to a new President and CEO or such other personnel as may be
designated by the Company, in each case subject to and in accordance with the
directions of the Board or new President and CEO.

3. Compensation and Benefits. In recognition of your many contributions to the
Company and assistance with the transition, you will be entitled to the
compensation and benefits described in this Section. During the Transition
Period, you will continue to be paid on the Company’s regular payroll dates for
salaried personnel at your current rate of base salary, less applicable payroll
withholdings and deductions, and you will continue to participate in the
Company’s and its affiliates’ benefit plans and arrangements, including equity
plans and fringe benefits, in which you currently participate, subject to the
eligibility requirements, terms and conditions of each plan or arrangement then
in effect, and such plans and arrangements are incorporated by reference herein;
provided, however, you agree that you will not be eligible for any additional
equity awards or grants during the Company’s 2017 fiscal year.

Your outstanding equity awards will be treated in accordance with the terms of
the applicable plans and award agreements pursuant to which they were granted,
as amended as of the date hereof, and such plans and award agreements are
incorporated by reference herein. The Board has approved modifications to the
vesting terms of performance shares and time-vesting restricted stock granted to
you in 2015. As a result of these modifications, unless you are terminated for
Cause, (a) performance shares granted to



--------------------------------------------------------------------------------

Mr. Mark A. Blinn

September 22, 2016

Page 3

 

you in calendar year 2015 will continue to vest over the original vesting period
following the Retirement Date and in accordance with the terms of the applicable
plans and award agreements pursuant to which they were granted, as amended as of
the date hereof, and (b) restricted stock granted to you in calendar year 2015
that would otherwise vest solely based on the passage of time will vest in full
upon the Retirement Date.

You will remain eligible to receive your 2016 bonus award under the Company’s
Annual Incentive Plan (“AIP”), and a portion of your 2017 AIP bonus award
(pro-rated based on your Retirement Date), which shall be payable if the Company
achieves the approved performance metrics for each performance period in
accordance with the AIP, which is incorporated by reference herein. Your 2016
and 2017 AIP bonus awards, if earned, will be paid around the same time AIP
bonus awards are paid to other participants in the Plan.

Within 20 business days of the Retirement Date (or any shorter period of time
that may be required by law), you will be paid for any accrued but unpaid base
salary and accrued, unused vacation through the Retirement Date.

Except as otherwise provided herein, all benefits under the Company’s or its
affiliates’ employee benefit plans and arrangements shall terminate effective as
of the Retirement Date, with the exception of any benefits under such plans or
arrangements that by their plan terms or by the terms of this letter agreement
continue to apply to you following your retirement, including, without
limitation, the Flowserve Retiree Health Benefit Plan.

For the avoidance of doubt, you acknowledge and agree that during the Transition
Period and after your Retirement Date you will continue to be subject to the
Company’s Recoupment of Incentive Compensation Policy in accordance with its
terms which is incorporated by reference herein. You also acknowledge and agree
that, because you are voluntarily retiring, you are not eligible for and shall
have no right to receive any severance benefits under the Company’s Officer
Severance Plan or any other severance plan, arrangement or agreement of the
Company .

You will retain any rights you may have under the federal Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), or any similar state
law, to elect continuation of certain healthcare coverage after separation from
employment.

4. Cooperation. After your Retirement Date, and at no cost to you, you agree to
continue to be available to answer questions regarding your work at the Company
including, but not limited to, testifying (and preparing to testify) as a
witness in any proceeding or otherwise providing information or reasonable
assistance to the Company in connection with any investigation, claim or suit,
and cooperating with the Company regarding any litigation, claims or other
disputed items involving the Company that relate



--------------------------------------------------------------------------------

Mr. Mark A. Blinn

September 22, 2016

Page 4

 

to matters within your knowledge or responsibility during your employment.
Without limiting the generality of the foregoing, you agree (a) to meet with the
Company’s representatives or other designees at reasonable times and places with
respect to any items within the scope of this provision; (b) to provide truthful
testimony regarding same to any court, agency or other adjudicatory body; (c) to
provide the Company immediate notice of contact or subpoena by any adverse
party, other than any governmental agency, regulatory authority or
self-regulatory organization; and (d) to not voluntarily assist any
non-governmental (or non-regulatory or self-regulatory organization) adverse
party or such party’s representatives. The Company acknowledges that your
current rights to indemnification and D&O insurance will continue to be
available to you following the Retirement Date pursuant to contract, law or the
Company’s governing documents in accordance with the terms thereof.

5. Return of Flowserve Property. You agree that on or before your Retirement
Date (or such earlier date as may be requested by the Board) to return all
Flowserve equipment and property in your possession or control, including but
not limited to, computing devices, software, computer access codes, cell phones,
smart phones, company credit cards, keys, access cards, and all original and
copies of notes, documents, files, data or programs stored electronically or
otherwise, that relate or refer to Flowserve or its customers, employees,
vendors, or other third parties performing services for Flowserve, financial
statements or sales.

6. Restrictive Covenants. You agree to the Restrictive Covenants Addendum
attached hereto as Appendix A, which is hereby incorporated and made a part
hereof, and all references to this Letter Agreement shall include the
Restrictive Covenants Addendum. You acknowledge and agree that the Restrictive
Covenants Addendum does and shall survive the termination of your employment
with the Company as set forth therein. You further acknowledge and affirm that
the provisions and covenants in the Restrictive Covenants Addendum are
reasonable and necessary to protect the Company’s and its affiliates’ legitimate
interests and that you have received adequate consideration in exchange for
agreeing to those covenants.

7. Entire Agreement; Modifications. This Letter Agreement, along with any
documents incorporated herein by reference, including the Restrictive Covenants
Addendum, is the entire agreement between you and the Company. No agreements,
representations or promises of any kind whatsoever, whether express or implied
in law or fact, have been made by either party to this Letter Agreement, except
as specifically set forth in this Letter Agreement. This Letter Agreement
supersedes any and all prior and contemporaneous agreements, term sheets,
negotiations and understandings, whether written or oral, pertaining to the
subject matter hereof. No modification, amendment or waiver of any of the
provisions contained in this Letter Agreement, or any future representations,
promise or condition in connection with the subject matter of this Letter



--------------------------------------------------------------------------------

Mr. Mark A. Blinn

September 22, 2016

Page 5

 

Agreement, shall be binding upon any party to this Letter Agreement unless made
in writing and signed by such party. In the case of the Company, any such
writing shall bind the Company only if signed by the Non-Executive Chairman of
the Board.

8. Partial Invalidity. In the event any court of competent jurisdiction holds
any provision of this Letter Agreement to be invalid or unenforceable, such
invalid or unenforceable portion(s) shall be fully severable and be limited or
excluded from this Letter Agreement to the minimum extent required, and the
remaining provisions shall not be affected or invalidated and shall remain in
full force and effect.

9. Controlling Law. Any dispute in the meaning, effect or validity of this
Letter Agreement shall be resolved in accordance with the laws of Texas. This
Letter Agreement shall be administered and governed by the laws of Texas,
without regard to its conflict of laws provisions. Venue of any litigation
arising from this Letter Agreement shall be in a federal or state court of
competent jurisdiction in Dallas County, Texas.

If this Letter Agreement accurately reflects the agreements reached between you
and the Company, please confirm your agreement by signing the original letter in
the space provided below and return it to the Company along with the Restrictive
Covenants Addendum. A copy of this Letter Agreement is enclosed for your
records. On behalf of the Board, I look forward to a smooth transition.

[Signature Page Follows]



--------------------------------------------------------------------------------

Yours very truly, FLOWSERVE CORPORATION By:  

/s/ William C. Rusnack

Name: William C. Rusnack Title: Non-Executive Chairman of the Board

Acknowledged and Agreed as of September 22, 2016:

 

/s/ Mark. A. Blinn

Mark A. Blinn

Enclosure (Restrictive Covenants Addendum)

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

Appendix A

RESTRICTIVE COVENANTS ADDENDUM

This Restrictive Covenants Addendum (this “Addendum”) is incorporated into and a
part of that certain letter agreement (the “Letter Agreement”), dated
September 22, 2016 (the “Effective Date”), between Flowserve Corporation, a New
York corporation (collectively with its subsidiaries, the “Company”), and Mark
A. Blinn (“Executive”). Terms capitalized but not otherwise defined in this
Addendum shall have the meanings given to them in the Letter Agreement.

 

1. The Company’s Promise to Provide Confidential Information and Executive’s
Non-Disclosure Agreement.

(a) Confidential Information. Executive acknowledges that the Company has
provided him with significant and valuable Confidential Information (defined
below). Upon Executive’s execution of the Letter Agreement, and continuing on an
ongoing basis during the Transition Period, the Company agrees to provide
Executive with new Confidential Information (defined below) to which Executive
has not previously had access. For purposes of this Addendum, “Confidential
Information” includes any trade secrets or confidential or proprietary
information of the Company, including, but not limited to, the following:

(i) information concerning customers, clients, marketing, business and
operational methods of the Company and its customers or clients, contracts,
financial or other data, technical data, e-mail and other correspondence or any
other confidential or proprietary information possessed, owned or used by the
Company;

(ii) business records, product construction, product specifications, financial
information, audit processes, pricing, business strategies, marketing and
promotional practices (including internet-related marketing) and management
methods and information;

(iii) financial data, strategies, systems, research, plans, reports,
recommendations and conclusions;

(iv) names, arrangements with, or other information relating to, any of the
Company’s customers, clients, suppliers, financiers, owners, representatives and
other persons who have business relationships with the Company or who are
prospects for business relationships with the Company; and

(v) any non-public matter or thing obtained or ascertained by Executive through
Executive’s association with the Company, the use or disclosure of which may
reasonably be construed to be contrary to the best interests of any the Company.

(b) Non-Disclosure. In exchange for the Company’s promise to provide Executive
with Confidential Information, Executive shall not, during the Transition Period
or at any time thereafter, disclose, publish or use for any purpose any
Confidential Information, except as: (i) required in the ordinary course of the
Company’s business or Executive’s work for the Company; (ii) required by law; or
(iii) directed and authorized in writing by the Company. Upon the Retirement
Date, Executive shall immediately return and deliver to the Company any and all
Confidential Information, computers, hard-drives, papers, books, records,
documents, memoranda, manuals, e-mail, electronic or magnetic recordings or
data, including all copies thereof, which belong to the Company or relate to the
Company’s business and which are in

 

A-1



--------------------------------------------------------------------------------

Executive’s possession, custody or control, whether prepared by Executive or
others. If at any time after the Retirement Date, for any reason, Executive
determines that Executive has any Confidential Information in Executive’s
possession or control, Executive shall immediately return to the Company, or at
the Company’s request destroy, all such Confidential Information in Executive’s
possession or control, including all copies and portions thereof.

(c) Survival of Executive’s Obligations. Executive understands and agrees that
the obligations under this Section 1 shall survive the Retirement Date.
Executive further understands and agrees that the obligations under this
Section 1 are in addition to, and not in limitation or preemption of, all other
obligations of confidentiality which Executive may have to the Company under
general legal or equitable principles, or other policies implemented by the
Company.

(d) Defend Trade Secrets Act Notice. Notwithstanding any other provision herein,
Executive understands and acknowledges that, pursuant to Section 7 of the Defend
Trade Secrets Act of 2016 (which added 18 U.S.C. § 1833(b)), Executive shall not
be held criminally or civilly liable under any federal or State trade secret law
for the disclosure of a trade secret that is made (A) (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Nothing in this
Addendum is intended to conflict with 18 U.S.C. § 1833(b) or create liability
for disclosures of trade secrets that are expressly allowed by such Section.

 

2. Executive’s Non-Competition, Non-Solicitation and Non-Recruitment Covenants.

(a) The Restrictive Covenants. In Section 1, the Company promised to provide
Executive with new and on-going Confidential Information in addition to the
significant and valuable Confidential Information previously provided to
Executive. Executive recognizes and agrees that: (i) the Company has devoted a
considerable amount of time, effort and expense to develop its Confidential
Information and business goodwill; (ii) the Confidential Information and the
Company’s business goodwill are valuable assets to the Company; and (iii) any
unauthorized use or disclosure of the Company’s Confidential Information would
cause irreparable harm to the Company, including damage to the Company’s
business goodwill, for which there is no adequate remedy at law. For these
reasons, Executive agrees that, to protect the Company’s Confidential
Information and business goodwill, it is necessary to enter into the following
restrictive covenants:

Executive, whether individually or as a principal, partner, stockholder,
manager, agent, consultant, contractor, employee, lender, investor, volunteer,
director or officer of any corporation or association or in any other manner or
capacity whatsoever, agrees that during Executive’s employment by the Company
and for a period of one (1) year following the date on which Executive’s
employment ceases (for whatever reason) (the “Non-Competition Period”),
Executive shall not, whether directly or indirectly, without the express prior
written consent of the Company:

(i) Non-Competition. Become employed by, advise, perform services, establish,
have any ownership interest in, invest in or otherwise engage in any capacity
with a Competing Business in the Restricted Area. For purposes of this Addendum,
“Competing Business” means any entity or business that is in the business of
providing flow management products and/or related repair and replacement
services. Because the scope and nature of the Company’s business is
international in scope and Executive’s job duties are international in scope,
the “Restricted Area” is worldwide. Nothing in this

 

A-2



--------------------------------------------------------------------------------

Section 2(a)(i) shall prohibit Executive’s direct or indirect ownership of
securities of any business traded on any national securities exchange or an
inter-dealer quotation system, on condition that: Executive does not, directly
or indirectly, own three percent (3%) or more of any class of securities of such
business; such ownership is for investment purposes only; and Executive does not
have the right, and is not a member of a group that has the right, through the
ownership of an equity interest, voting securities or otherwise, to direct the
activities of such business.

(ii) Non-Solicitation. Curtail the business of, interfere with the Company’s
relationship with, solicit business from, attempt to transact business with or
transact business with any customer or prospective customer of the Company with
whom the Company transacted business or solicited within the twenty-four
(24) months preceding the start of the Non-Competition Period, and which either:
(A) Executive contacted, called on, serviced, did business with or had contact
with during Executive’s employment or that Executive attempted to contact, call
on, service, or do business with during Executive’s employment; (B) Executive
became acquainted with or dealt with, for any reason, as a result of Executive’s
employment by the Company; or (C) Executive received Confidential Information
regarding during Executive’s employment with the Company. This restriction
applies only to business that is in the scope of services or products provided
by the Company.

(iii) Non-Recruitment. Hire, solicit for employment, induce or encourage to
leave the employment of the Company, or otherwise cease their employment with
the Company, on behalf of Executive or any other person or entity, any current
employee of the Company or any former employee of the Company whose employment
ceased no more than nine (9) months preceding the start of the Non-Competition
Period.

(b) Remedies. Executive acknowledges that the restrictions contained in this
Section 2, in view of the nature of the Company’s business, are reasonable and
necessary to protect the Company’s legitimate business interests and business
goodwill and that any violation of these restrictions would result in
irreparable injury to the Company. The existence of any claim or cause of action
by Executive against the Company, whether predicated on this Addendum or
otherwise, shall not constitute a defense to the enforcement by the Company of
the restrictive covenants contained in Section 1 or Section 2.

(i) Remedies and Forfeiture by Executive. If Executive breaches any restriction
in Section 1 or Section 2, the Company shall be entitled to, in addition to any
legal remedies available to the Company, undertake any or all of the following:
(A) recover damages incurred by the Company as a result of the breach; (B) seek
injunctive relief; and (C) recover its attorneys’ fees, costs and expenses
incurred in such actions. Further, if the Company believes the Executive is in
breach of any restriction in Section 1 or Section 2, the Company shall notify
the Executive in writing of such alleged breach, and Executive shall immediately
cease and desist from actions constituting or giving rise to such breach. If
Executive fails to immediately cease and desist from such actions the Company
may, in addition to any other legal remedies available to the Company, undertake
any or all of the following: (A) require Executive to forfeit all restricted
stock, performance restricted stock units and/or restricted stock units granted
to Executive through Executive’s 2015 Performance Restricted Stock Unit
Agreement of the Flowserve Corporation Equity and Incentive Compensation Plan
and/or 2015 Restricted Stock Agreement of the Flowserve Equity and Incentive
Compensation Plan (collectively, the “2015 Equity Awards”) that have not vested
as of the date of such violation; (B) require Executive to immediately sell

 

A-3



--------------------------------------------------------------------------------

to the Company one-third of all 2015 Equity Awards that Executive still owns on
the date of such violation for their fair market value, determined by the
closing price of Flowserve Corporation common stock as reported by the New York
Stock Exchange on the date of sale to the Company; (C) require Executive to
immediately pay to the Company one-third of any gain that the Executive realized
on any sale of any 2015 Equity Awards; or (D) discontinue future grants of any
and all equity awards under any equity incentive plan in which Executive may
participate. To the extent that the provisions of this Section 2(b)(i) are
inconsistent with any of the provisions of Executive’s current or future equity
award agreements (including, without limitation, grants of qualified and
nonqualified stock options and restricted stock, granted prior to or after the
date of this Addendum) or the terms and conditions of the Company’s incentive,
bonus or equity plans, the Company and Executive agree that the provisions of
this Section 2(b)(i) shall control and the provisions of any such award
agreements are hereby amended by the terms of this Section 2(b)(i).

(ii) Injunctive relief and damages. Executive acknowledges and agrees that a
breach of Section 1 and/or Section 2 will result in irreparable harm and
continuing damage to the Company, and that money damages would be not be a
sufficient remedy to the Company for any such breach or threatened breach.
Therefore, Executive agrees that the Company shall be entitled to a temporary
restraining order and injunctive relief restraining Executive from the
commission of any breach of Section 1 or Section 2, and to recover the Company’s
attorneys’ fees, costs and expenses related to any breach or threatened breach
of this Addendum. Nothing contained in this Addendum shall be construed as
prohibiting the Company from pursuing any other remedies available to it for any
breach or threatened breach, including, without limitation, the recovery of
money damages, attorneys’ fees and costs.

(c) Tolling. If Executive violates any of the restrictions contained in this
Section 2, the Non-Competition Period will be suspended and will not run in
favor of Executive until such time that Executive cures the violation to the
satisfaction of the Company.

(d) Notice. If Executive, in the future, seeks or is offered employment or any
other position or capacity with a Competing Business, Executive agrees to inform
each new employer or entity, before accepting employment, of the existence of
the restrictions in Section 1 and Section 2. Further, before taking any
employment position with any employer or entity during the Non-Competition
Period, Executive agrees to give prior written notice to the Company of the name
of such employer or entity. The Company shall be entitled to advise such
employer or entity of the existence of this Addendum and the provisions of
Section 1 and Section 2 and to otherwise deal with such employer or entity to
ensure that the provisions of Section 1 and Section 2 are enforced and duly
discharged.

 

3. Non-Disparagement.

(a) Executive agrees that the Company’s goodwill and reputation are assets of
great value to the Company which were obtained through great costs, time and
effort. Therefore, Executive agrees that during the Transition Period and after
the Retirement Date, Executive will not in any way publicly disparage, libel or
defame the Company, its business or business practices, its products or services
or its employees.

(b) The Company agrees that during the Transition Period and after the
Retirement Date, the Company will not in any way publicly disparage, libel or
defame the Executive. The Executive

 

A-4



--------------------------------------------------------------------------------

understands and agrees that the Company’s non-disparagement obligations under
this Section 3(b) extend only to members of the Board, and only for so long as
they are members of the Board.

4. Reformation. Executive and the Company agree that in the event any of the
covenants contained in Section 1 or Section 2 shall be held by any court to be
effective in any particular area or jurisdiction only if said covenant is
modified to limit its duration or scope, then the court shall have such
authority to so reform the covenant, and the parties hereto shall consider such
covenant(s) and/or other provisions of Section 1 and/or Section 2 to be amended
and modified with respect to that particular area or jurisdiction so as to
comply with the order of any such court and, as to all other jurisdictions, the
covenants contained herein shall remain in full force and effect as originally
written. Alternatively, at the sole option of the Company, the Company may
consider such covenant(s) and/or provisions of Section 1 and/or Section 2 to be
amended and modified so as to eliminate therefrom the particular area or
jurisdiction as to which such covenants are so held void or otherwise
unenforceable and, as to all other areas and jurisdictions covered hereunder,
the covenants contained herein shall remain in full force and effect as
originally written.

 

A-5